Citation Nr: 0330950	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to the assignment of a higher disability 
evaluation for headaches as a separate and distinct 
disability from TMJ, evaluated 10 percent disabling from 
September 3, 1997 and as 30 percent disabling from October 
3, 2002 .

3.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied a rating exceeding 
10 percent for the service-connected TMJ dysfunction and 
granted service connection for headaches, secondary to the 
service- connected TMJ dysfunction.

The case was previously before the Board in May 1999, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and for other development.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 

Pursuant to a March 2003 rating, a separate 10 percent 
disability evaluation was assigned for headaches, effective 
from September 3, 1997, and the evaluation was thereafter 
increased to 30 percent disabling, effective from October 3, 
2002.  Nevertheless, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  The increases subsequent to 
the initial rating action did not constitute a full grant of 
the benefit sought, and the increased rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The Board additionally notes that during the pendency of the 
case, entitlement to special monthly pension (SMP) by reason 
of being housebound was established pursuant to an April 
2001 rating.  Notwithstanding, SMP based on the need for aid 
and attendance was denied, and the veteran timely perfected 
an appeal as to that aspect of his claim.  


REMAND

In the context of appealing his claim for SMP for aid and 
attendance, the veteran submitted a substantive appeal dated 
in July 2002, upon which he indicated his desire for a 
hearing before a member of the BVA at the local office.  
However, such a hearing was not scheduled.  The veteran's 
request for a hearing cannot be construed to be limited to 
the SMP issue.  Accordingly, the case is necessarily 
Remanded to afford due process.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002) as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In addition to the foregoing, the RO 
should schedule a hearing before a 
travel section of the Board.

The purpose of this REMAND is to obtain additional 
development and/or to afford additional due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




